DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Amendments and Remarks filed 11/22/22 in response to the Office Action of 8/22/22 are acknowledged and have been entered.
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 3-14 and 16-27 have been renumbered 6-17 and 21-32.
	Claims 1, 6-17, 21-32, and 48 are pending.
	Claims 10-13 remain withdrawn.
	Claims 1, 6, 7, 16, 17, and 30 have been amended by Applicant.
	Claims 1, 6-9, 14-17, 21-32, and 48 are currently under examination.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	
Rejections Withdrawn
	The rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn.

Response to Arguments
Claim Rejections - 35 USC § 103
Claims 1, 6-9, 14-17, 21-32, and 48 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Wang et al (US 2017/0261509 A1; 9/14/17; 7/6/20 IDS) in view of Vincent et al (Cancer, 1979, 44: 685-691), Sin et al (Journal of Clinical Oncology, 2013, 31(36): 4536-4543; 10/2/20 IDS), Maramotti et al (Lung Cancer, 2012, 76: 332-338), Spaks et al (Anticancer Research, 2015, 35: 6979-6984; 7/6/20 IDS), Jing et al (Neoplasma, 2010, 57(1): 55-61), Wang et al (Oncology Letters, 2015, 10: 51-60), Etzioni et al (Nature Reviews, 2003, 3: internet pages 1-10), and Mercer (Immunol Ser, 1990, 53: 39-54).
Wang et al teaches a kit/sensor device comprising a panel of probes for specifically binding to circulating analytes ([0007] and claim 1, in particular). Wang et al further teaches using said kit/sensor in a method to detect and quantify circulating analytes in blood of a subject wherein the method comprises contacting blood of the subject with probes of the kit/sensor ([0027], in particular). Wang et al further teaches said method wherein the subject is high risk for lung cancer, a former or current smoker, has a lung lesion/nodule identified by chest x-ray, CT scan of the chest, MRI of the chest, PET scan of the chest, or other suitable imaging approach ([0066]-[0067], in particular). Wang et al further teaches said method wherein the method further includes diagnosing the subject as having a disease or condition, such as lung cancer (including NSCLC), based on the circulating analyte profile ([0060]-[0061] and [0065], in particular). Such a diagnosis of lung cancer (including NSCLC) with subjects of Wang et al having lung lesions is an assessment of risk of the lesions/nodules being malignant lung cancer (including NSCLC) based on the circulating analyte profile of the subject. Wang et al further teaches said method wherein the diagnosis/assessment is further based on parameters selected from age, nodule size, subject sex, and smoking status ([0064], in particular). Wang et al further teaches said method wherein the blood is whole blood, plasma, or serum ([0028], in particular). Wang et al further teaches said kit/sensor wherein the panel of probes are arranged as an addressable probe array on a magnetic sensor chip of a magnetic sensor device wherein the magnetic sensor device may have two or more magnetic sensors having panels of said probes (including identical or different arrays of capture probes) attached to the surface thereof ([0043] and claims 17-20, in particular). Wang et al further teaches said kit/sensor comprising printed instructions for practicing methods disclosed by Wang et al ([0134], in particular). Wang et al further teaches said kit/sensor wherein each magnetic sensor comprises a magnetoresistive element, such as a spin valve or MTJ ([0046], in particular). Wang et al further teaches said kit/sensor wherein detecting the presence of binding of analytes to the probes of the panel of probes comprises detecting a magnetically-labeled detection reagent bound (either directly or indirectly) to a captured analyte ([0044], in particular). Wang et al further teaches using said kit/sensor to detect circulating analytes wherein detecting the magnetically-labeled detection reagent is part of a complex comprising a capture probe, an analyte, a primary detection reagent specifically bound to the analyte, and the magnetically-labeled detection reagent bound to the primary detection reagent (claim 39, in particular). Wang et al further teaches said kit/sensor wherein detecting the presence of binding of the analytes to probes of the panel comprise detecting a resistance change in the magnetoresistive element induced by the magnetically-labeled detection reagent ([0046], in particular). Wang et al further teaches said kit/sensor wherein the probes specifically bind 30 or fewer analytes ([0032], in particular). Wang et al further teaches said kit/sensor wherein the probes specifically bind CEA ([121]), RAGE (claim 4 and [0033]-[0034]), NAP2/CXCL7 ([0126]), EGFR (claim 1 and [0033]), Pro-SFTPB (claim 1 and [0123]), and/or TIMP1 (claim 1 and [0033]). Wang et al further teaches TIMP1 is elevated in plasma samples from subjects with NSCLC, as compared to healthy controls (Fig 4 and [0138], in particular). 
Wang et al does not specifically teach the combination of analytes recited by claim 1 or teach a subject that is a current or former smoker with a lung nodule detected by a LDCT CT scan.  However, these deficiencies are made up in the teachings of Vincent et al, Sin et al, Maramotti et al, Spaks et al, Jing et al, Wang et al, Etzioni et al, and Mercer.
Vincent et al teaches CEA as an analyte biomarker of lung cancer that is elevated in plasma in subjects with lung cancer as compared to healthy controls (Table 1, in particular).
Sin et al teaches Pro-SFTPB is elevated in plasma samples from subjects with lung cancer as compared to healthy controls (Table 1 and right column on page 4537, in particular). Sin et al further teaches yearly LDCT scans (a type of CT scan) performed yearly in subjects at high-risk for lung cancer that are current or former smokers reduces lung cancer mortality by 20% (right column on page 4536, in particular).
Maramotti et al EGFR as an analyte biomarker of NSCLC that is decreased in plasma in subjects with NSCLC as compared to healthy controls (page 337, in particular).
Spaks et al teaches CXCL10 and CXCL7 as analyte biomarkers of NSCLC that are elevated in plasma in subjects with NSCLC as compared to healthy controls (Table 3, in particular).
Jing et al and Wang et al each teach RAGE levels are decreased in blood serum (see Abstracts, in particular). One of skill in the art would recognize serum is the liquid portion of plasma without clotting factors found in plasma.
Etzioni et al teaches motivation for early detection of tumor markers in order to detect tumors before they spread and become incurable (page 1 and Table 1, in particular). Etzioni et al further teaches that the power of combining multiple tumor markers for diagnosis to improve specificity and sensitivity has been known in the art (Box 2, in particular). Mercer teaches that the use of multiple markers to create a panel of tumor markers for diagnosis in order to improve sensitivity and specificity is known (page 39, in particular). Mercer teaches the use of multiple markers for cancer diagnosis is known and provides significant gains in sensitivity for diagnosis (page 43, in particular). 	
One of ordinary skill in the art would have been motivated, with an expectation of success, to determine whether a subject at high risk for lung cancer of Wang et al with a lung nodule has risk of lung lung cancer (such as NSCLC) (including wherein the subject is a current or former smoker with a lung nodule that was detected by a yearly LDCT -taught by Sin et al to reduce lung cancer mortality by 20%) by generating a kit/sensor device of Wang et al with instructions wherein the kit/sensor device comprises probes for analytes taught by cited references to be lung cancer (including NSCLC) biomarkers (including CEA, RAGE, NAP2/CXCL7, CXCL10, EGFR, Pro-SFTPB, and TIMP1) and performing a combined method of quantitating said biomarkers and produce a circulating analyte profile comprising contacting a plasma sample from the subject with probes of the kit/sensor device (as taught by Wang et al) and diagnosing said subject as having lung cancer by detecting and quantitating the biomarkers in the plasma by detecting binding of the biomarkers to the probes (as taught by Wang et al) because the cited references teach levels of CEA, NAP2/CXCL7, CXCL10, EGFR, Pro-SFTPB, and TIMP1 in plasma and levels of RAGE in serum (the portion of plasma lacking clotting factors) correlate with lung cancer. 
Further, methods using multiple markers gain the advantages of early diagnosis, increased sensitivity and increased specificity of diagnosis. Further, one would have been motivated to use a combination of markers because such a combination is merely a "predictable use of prior art elements according to their established functions." KSR, 550 U.S. at 417. Further, in a non-precedential decision involving analogous claims that the BPAI found obvious, the BPAI stated that “…the ordinary artisan would have been motivated to test multiple proteins in order to confirm the diagnosis based on a single protein. Such a combination is merely a “predictable use of prior art elements according to their established functions.”…” (see page 14 of Appeal No 2012008274). Further, in another non-precedential decision involving analogous claims that the BPAI found obvious, the BPAI acknowledges Mercer teaches that “the use of multiple markers for cancer diagnosis provides significant gains in sensitivity for diagnosis” provides a reason to have use a combination of known markers and that Mercer teaches it was known in the art that utilizing more than one marker for diagnostic detection increases sensitivity (see Appeal 2018-008269).
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.
In the Reply of 11/22/22, Applicant submits a declaration by Shan Xiang Wang (“Declaration”) and argues the combination of markers recited by claim 1 provide surprisingly high ability to classify patients as “low risk” or “high risk” for lung cancer as compared to a Mayo Model used to diagnose lung cancer. The Declaration further argues cited references do not provide any guidance as to combining the recited biomarkers. The Declaration further argues cited references do not provide guidance to predict a combination that would broaden the biomarker’s applicable population from current smokers only to all subjects while achieving a superior AUC.   
The amendments to the claims, the Declaration, and the arguments found in the Reply of 11/22/22 have been carefully considered, but are not deemed persuasive. In regards to the arguments that the combination of markers recited by claim 1 provides surprisingly high ability to classify patients as “low risk” or “high risk” for lung cancer as compared to a Mayo Model used to diagnose lung cancer and that cited references do not provide any guidance as to combining the recited biomarkers, applicant is arguing limitations not recited by the claims. The claims do not recite a method of classifying lung cancer or combining markers in any particular manner. Further, the claims are not limited to particular calculations used by applicant to classify patients as “low risk” or “high risk” for lung cancer as compared to a Mayo Model used to diagnose lung cancer. Further, the claims are not limited to particular calculations of the recited 7 markers of claim 1 used by applicant to classify patients as “low risk” or “high risk” for lung cancer as compared to a Mayo Model; rather, the “comprising” claims encompass methods using just any number of markers (including 200 markers – see instant claim 8) to classify lung cancer risk. Further, if claims were amended to recite a correlation between presence of a recited biomarker and risk of lung cancer it is noted such a correlation is a natural phenomenon and such a natural phenomenon does not render the claims patent eligible. Rather, such a natural phenomenon is part of “the basic tools of scientific and technological work” and is thus excluded from patentability because “monopolization of those tools thought the grant of a patent might tend to impede innovation more than it would tend to promote it” (see MPEP 2106.04, in particular). Further, cited refences teach how each marker recited by instant claim 1 is indicative of lung cancer and are not limited to particular calculations used by applicant to obtain the AUC (or any other result described as surprising or unexpected) discussed in the Declaration.
In regards to the argument that cited references do not provide guidance to predict a combination that would broaden the biomarker’s applicable population from current smokers only to all subjects while achieving a superior AUC, applicant is arguing limitations not recited by the claims. The claims do not recite methods of predicting. Further, the claims encompass methods wherein the subject is a current smoker (see claim 12: “…wherein the subject is a former or current smoker.”

Claim Rejections - 35 USC § 103
Claims 1, 6-9, 14-17, 21-32, and 48 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Wang et al (US 2017/0261509 A1; 9/14/17; 7/6/20 IDS) in view of Vincent et al (Cancer, 1979, 44: 685-691), Sin et al (Journal of Clinical Oncology, 2013, 31(36): 4536-454310/2/20 IDS), Maramotti et al (Lung Cancer, 2012, 76: 332-338), Spaks et al (Anticancer Research, 2015, 35: 6979-6984; 7/6/20 IDS), Han et al (TRD, 2013, 75: 104-110), Etzioni et al (Nature Reviews, 2003, 3: internet pages 1-10) and Mercer (Immunol Ser, 1990, 53: 39-54).
Wang et al teaches a kit/sensor device comprising a panel of probes for specifically binding to circulating analytes ([0007] and claim 1, in particular). Wang et al further teaches using said kit/sensor in a method to detect and quantify circulating analytes in blood of a subject wherein the method comprises contacting blood of the subject with probes of the kit/sensor ([0027], in particular). Wang et al further teaches said method wherein the subject is high risk for lung cancer, a former or current smoker, has a lung lesion/nodule identified by chest x-ray, CT scan of the chest, MRI of the chest, PET scan of the chest, or other suitable imaging approach ([0066]-[0067], in particular). Wang et al further teaches said method wherein the method further includes diagnosing the subject as having a disease or condition, such as lung cancer (including NSCLC), based on the circulating analyte profile ([0060]-[0061] and [0065], in particular). Such a diagnosis of lung cancer (including NSCLC) with subjects of Wang et al having lung lesions is an assessment of risk of the lesions/nodules being malignant lung cancer (including NSCLC) based on the circulating analyte profile of the subject. Wang et al further teaches said method wherein the diagnosis/assessment is further based on parameters selected from age, nodule size, subject sex, and smoking status ([0064], in particular). Wang et al further teaches said method wherein the blood is whole blood, plasma, or serum ([0028], in particular). Wang et al further teaches said kit/sensor wherein the panel of probes are arranged as an addressable probe array on a magnetic sensor chip of a magnetic sensor device wherein the magnetic sensor device may have two or more magnetic sensors having panels of said probes (including identical or different arrays of capture probes) attached to the surface thereof ([0043] and claims 17-20, in particular). Wang et al further teaches said kit/sensor comprising printed instructions for practicing methods disclosed by Wang et al ([0134], in particular). Wang et al further teaches said kit/sensor wherein each magnetic sensor comprises a magnetoresistive element, such as a spin valve or MTJ ([0046], in particular). Wang et al further teaches said kit/sensor wherein detecting the presence of binding of analytes to the probes of the panel of probes comprises detecting a magnetically-labeled detection reagent bound (either directly or indirectly) to a captured analyte ([0044], in particular). Wang et al further teaches using said kit/sensor to detect circulating analytes wherein detecting the magnetically-labeled detection reagent is part of a complex comprising a capture probe, an analyte, a primary detection reagent specifically bound to the analyte, and the magnetically-labeled detection reagent bound to the primary detection reagent (claim 39, in particular). Wang et al further teaches said kit/sensor wherein detecting the presence of binding of the analytes to probes of the panel comprise detecting a resistance change in the magnetoresistive element induced by the magnetically-labeled detection reagent ([0046], in particular). Wang et al further teaches said kit/sensor wherein the probes specifically bind 30 or fewer analytes ([0032], in particular). Wang et al further teaches said kit/sensor wherein the probes specifically bind CEA ([121]), OPN ([0033]), NAP2/CXCL7 ([0126]), EGFR (claim 1 and [0033]), Pro-SFTPB (claim 1 and [0123]), and/or TIMP1 (claim 1 and [0033]). Wang et al further teaches TIMP1 is elevated in plasma samples from subjects with NSCLC, as compared to healthy controls (Fig 4 and [0138], in particular). 
Wang et al does not specifically teach all recited analytes of claim 1 and the analyte OPN or teach a subject that is a current or former smoker with a lung nodule detected by a LDCT CT scan.  However, these deficiencies are made up in the teachings of Vincent et al, Sin et al, Maramotti et al, Spaks et al, Han et al, Etzioni et al, and Mercer.
Vincent et al teaches CEA as an analyte biomarker of lung cancer that is elevated in plasma in subjects with lung cancer as compared to healthy controls (Table 1, in particular).
Sin et al teaches Pro-SFTPB is elevated in plasma samples from subjects with lung cancer as compared to healthy controls (Table 1 and right column on page 4537, in particular). Sin et al further teaches yearly LDCT scans (a type of CT scan) performed yearly in subjects at high-risk for lung cancer that are current or former smokers reduces lung cancer mortality by 20% (right column on page 4536, in particular).
Maramotti et al EGFR as an analyte biomarker of NSCLC that is decreased in plasma in subjects with NSCLC as compared to healthy controls (page 337, in particular).
Spaks et al teaches CXCL10 and CXCL7 as analyte biomarkers of NSCLC that are elevated in plasma in subjects with NSCLC as compared to healthy controls (Table 3, in particular).
Han et al teaches OPN as an analyte biomarker of NSCLC that is elevated in plasma in subjects with NSCLC as compared to controls (Abstract, in particular).
Etzioni et al teaches motivation for early detection of tumor markers in order to detect tumors before they spread and become incurable (page 1 and Table 1, in particular). Etzioni et al further teaches that the power of combining multiple tumor markers for diagnosis to improve specificity and sensitivity has been known in the art (Box 2, in particular). Mercer teaches that the use of multiple markers to create a panel of tumor markers for diagnosis in order to improve sensitivity and specificity is known (page 39, in particular). Mercer teaches the use of multiple markers for cancer diagnosis is known and provides significant gains in sensitivity for diagnosis (page 43, in particular).
One of ordinary skill in the art would have been motivated, with an expectation of success, to determine whether a high risk subject of Wang et al with a lung nodule has risk of lung cancer (such as NSCLC) (including wherein the subject is a current or former smoker with a lung nodule that was detected by a yearly LDCT -taught by Sin et al to reduce lung cancer mortality by 20%) by generating a kit/sensor device of Wang et al with instructions wherein the kit/sensor device comprises probes for analytes taught by cited references to be lung cancer (including NSCLC) biomarkers (including CEA, OPN, NAP2/CXCL7, CXCL10, EGFR, Pro-SFTPB, and TIMP1) and performing a combined method of quantitating said biomarkers and produce a circulating analyte profile comprising contacting a plasma sample from a subject with probes of the kit/sensor device (as taught by Wang et al) and diagnosing said subject as having lung cancer by detecting and quantitating the biomarkers in the plasma by detecting binding of the biomarkers to the probes (as taught by Wang et al) because the cited references teach levels of the biomarkers in plasma correlate with lung cancer. 
Further, methods using multiple markers gain the advantages of early diagnosis, increased sensitivity and increased specificity of diagnosis. Further, one would have been motivated to use a combination of markers because such a combination is merely a "predictable use of prior art elements according to their established functions." KSR, 550 U.S. at 417. Further, in a non-precedential decision involving analogous claims that the BPAI found obvious, the BPAI stated that “…the ordinary artisan would have been motivated to test multiple proteins in order to confirm the diagnosis based on a single protein. Such a combination is merely a “predictable use of prior art elements according to their established functions.”…” (see page 14 of Appeal No 2012008274). Further, in another non-precedential decision involving analogous claims that the BPAI found obvious, the BPAI acknowledges Mercer teaches that “the use of multiple markers for cancer diagnosis provides significant gains in sensitivity for diagnosis” provides a reason to have use a combination of known markers and that Mercer teaches it was known in the art that utilizing more than one marker for diagnostic detection increases sensitivity (see Appeal 2018-008269).
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     
In the Reply of 11/22/22, Applicant submits a declaration by Shan Xiang Wang (“Declaration”) and argues the combination of markers recited by claim 1 provide surprisingly high ability to classify patients as “low risk” or “high risk” for lung cancer as compared to a Mayo Model used to diagnose lung cancer. The Declaration further argues cited references do not provide any guidance as to combining the recited biomarkers. The Declaration further argues cited references do not provide guidance to predict a combination that would broaden the biomarker’s applicable population from current smokers only to all subjects while achieving a superior AUC.   
The amendments to the claims, the Declaration, and the arguments found in the Reply of 11/22/22 have been carefully considered, but are not deemed persuasive. In regards to the arguments that the combination of markers recited by claim 1 provides surprisingly high ability to classify patients as “low risk” or “high risk” for lung cancer as compared to a Mayo Model used to diagnose lung cancer and that cited references do not provide any guidance as to combining the recited biomarkers, applicant is arguing limitations not recited by the claims. The claims do not recite a method of classifying lung cancer or combining markers in any particular manner. Further, the claims are not limited to particular calculations used by applicant to classify patients as “low risk” or “high risk” for lung cancer as compared to a Mayo Model used to diagnose lung cancer. Further, the claims are not limited to particular calculations of the recited 7 markers of claim 1 used by applicant to classify patients as “low risk” or “high risk” for lung cancer as compared to a Mayo Model; rather, the “comprising” claims encompass methods using just any number of markers (including 200 markers – see instant claim 8) to classify lung cancer risk. Further, the claims encompass methods using the recited marker OPN – which is not a marker used in a combination asserted by applicant to provide unexpected or surprising results. Further, if claims were amended to recite a correlation between presence of a recited biomarker and risk of lung cancer it is noted such a correlation is a natural phenomenon and such a natural phenomenon does not render the claims patent eligible. Rather, such a natural phenomenon is part of “the basic tools of scientific and technological work” and is thus excluded from patentability because “monopolization of those tools thought the grant of a patent might tend to impede innovation more than it would tend to promote it” (see MPEP 2106.04, in particular). Further, cited refences teach how each marker recited by instant claim 1 is indicative of lung cancer and are not limited to particular calculations used by applicant to obtain the AUC (or any other result described as surprising or unexpected) discussed in the Declaration.
In regards to the argument that cited references do not provide guidance to predict a combination that would broaden the biomarker’s applicable population from current smokers only to all subjects while achieving a superior AUC, applicant is arguing limitations not recited by the claims. The claims do not recite methods of predicting. Further, the claims encompass methods wherein the subject is a current smoker (see claim 12: “…wherein the subject is a former or current smoker.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN E AEDER/Primary Examiner, Art Unit 1642